Opinion issued April 25, 2019




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                NO. 01-18-00788-CV
                              ———————————
            IN RE ELITE SPECIALTY WELDING, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Elite Specialty Welding, LLC, has filed a petition for writ of

mandamus to compel the trial court to vacate its order denying relator’s motion to

dismiss for forum non conveniens.*




*
      The underlying case is Stacie Farris v. Elite Specialty Welding, LLC, Elite Industrial
      Services, Inc., and Packaging Corp. of America, Inc., cause number 2017-36068,
      pending in the 90th District Court of Harris County, Texas, the Honorable Beau A.
      Miller presiding.
      As relator has failed to establish that the trial court abused its discretion, we

deny the petition. Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                          2